Wertz, J.
(dissenting): I cannot agree with the majority opinion of the court which fell to me to write.
G. S. 1949, 59-2239, provides in part:
. . No creditor shall have any claim against or lien upon the property of a decedent other than liens existing at the date of his death, unless an executor or administrator of Iris estate has been appointed within one year after the death of the decedent and such creditor shall have exhibited his demand in the manner and within the time herein prescribed. . . (Emphasis added.)
The policy was issued by the insurance company and delivered to Hanna. The designated beneficiary was “the executors, administrators or assigns of the insured.” Hanna made no change in the beneficiary nor did he execute any assignment of the policy to the *187insurance company during his lifetime, and, consequently, immediately upon his death the proceeds of the policy were payable to his estate. There was no established existing lien against the policy or the proceeds payable thereunder at the date of his death. It clearly appears to me that the insurance company had no right to retain the proceeds of the policy. It was incumbent upon the insurance company to pay the proceeds of the policy according to its terms or to proceed in the probate court to establish its alleged contract or equitable lien against the proceeds of the policy. Neither the insurance company nor Hand could raise the issue of an equitable hen against the proceeds of the policy in the foreclosure action until such a lien was first established to have existed at the date of Hanna’s death. To establish the fact that such a lien did exist was within the original exclusive jurisdiction of the probate court. Generally speaking, when the purpose of an action or claim is to get something out of an estate of a decedent, the probate court has exclusive original jurisdiction of the matter and the action or claim must be filed in the probate court.
I am of the opinion that the question presented in this case was decided and laid to rest by this court in Shields v. Fink, Executrix, 190 Kan. 17, 372 P. 2d 252, in which case, after reviewing and analyzing our previous decisions, it was stated:
“Based upon construction of various sections of the probate code, G. S. 1949, 59-2239, is construed to give the probate court exclusive original jurisdiction over the establishment of hens on a decedent’s property which do not exist at the date of the decedent’s death. The foregoing section of the probate code provides in substance that no creditor shall have a lien upon property of the decedent, other than hens existing at the date of his death, unless an executor or administrator of his estate has been appointed and such creditor shall have exhibited his demand in the probate court in the manner and within the time prescribed in such section.”
Inasmuch as neither the insurance company nor Hand had an established lien on the policy of insurance or the proceeds thereof at the time of Hanna’s death, the district court had no jurisdiction to enter a judgment applying the proceeds of the policy to the reduction of the judgment in the foreclosure action, and that part of the judgment was void.
The case should be reversed and remanded to the trial court with instructions to set aside that part of the judgment applying the proceeds of the insurance policy to the reduction of the judgment.
Robb and Fatzer, JJ., concur in the foregoing dissenting opinion.